Mr. Chief Justice Quiñones,
after making the above statement of facts, delivered the opinion of the court.
Although under articles 397 of the Mortgage Law for this Island, and 449 of the Regulations for the execution thereof, the transfer of property rights recorded in the old “Office of Mortgages” to the books of the modern Registry of Property had to be applied for within the period of one year from the time of the promulgation of said law, this provision should be understood as applicable where the property rights thus transferred might have the effect of prejudicing a third party; but where there were no third parties who might be prejudiced by the transfer, it could be applied for at any time.
For the purposes of the aforesaid articles of the Mort*183gage Law and Regulations for its execution, and according to the explanations contained in the Royal Order of November 28, 1894, persons who at the time of the promulgation of the new Mortgage Law in this Island, or within the year allowed for the transfer of the old records to the new Registry, had acquired any property right over encumbered realty, could not be considered as third parties; and applying this principle to the present case, it is evident that nothing could prevent the transfer of the annuity, as requested by the Rev. Manuel Díaz Caneja, inasmuch as neither Ramón Pou y Buzó, nor his heirs, who were in possession of one-third of the farm in question, could be considered as third' parties for the purposes of the desired transfer; the former, because he had acquired it before the promulgation of said law, with knowledge of the encumbrance, which he had engaged to satisfy, and the latter, because, having succeeded to the personality of the one from whom their rights were derived, are hound to the fulfillment of his obligations; and as to Maria Ernestina Ortiz, because the cautionary notice entered in her favor with reference to said farm having lapsed, prior to the filing in the Registry of the petition requesting the transfer, as appears from the certificate forwarded' to this court by the acting registrar of Humacao, it could no longer pro-, duce the effect of preventing said transfer.
Such other issues as might arise in connection with the recent entries made in the Registry of Property with respect to aforesaid farm, and to which the registrar’s certificate also refers, not having been submitted, they cannot he passed upon in the present appeal.
In view of the above mentioned articles of the Mortgage Law and Regulations, and the explanatory Royal Decrees of January 19 and 30, 1894, and June 18, 1895, we reverse the decision of the district attorney of Humacao, acting *185as registrar of property of said district, placed at the foot of the petition of the Rev. Manuel Díaz Caneja, and declare that the transfer of the annuities on two thousand pesos, requested by said Díaz Caneja upon the farm in question, should be made. Notice of this decision is ordered to be given to appellant’s attorney, to whom the documents presented shall be returned, a certified copy hereof to be forwarded to the Fiscal of the district of Humacao for his information and guidance.
Justices Hernández and MacLeary. concurred.
Justices Higueras and Sulzbacher took no part in the decision of this case.